Citation Nr: 1438966	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for chronic skin rash, to include psoriasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1973.  He also had service in the U.S. Navy Reserve with periods of active duty for training (ACDUTRA) from June 1985 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss, tinnitus, psoriasis, an acute allergic reaction with urticaria, and a lung condition with scarring and calcification.

In April 2009, the Veteran, through his representative, withdrew his December 2007 request for a Board video conference hearing.  See 38 C.F.R. § 20.702(e).

In August 2010, the Board denied service connection for hearing loss, tinnitus, chronic skin rash (to include psoriasis), and an acute allergic reaction with urticaria.  The matter of the Veteran's entitlement to service connection for a lung condition with scarring and calcification was remanded for additional development.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2011 Order, granted the parties' joint motion for remand, vacating the Board's August 2010 decision insofar as it had denied service connection for hearing loss, tinnitus, and a chronic skin condition (to include psoriasis), and remanded the case for compliance with the terms of the joint motion.  The parties also agreed that the Veteran expressly abandoned his claim for service connection for an acute allergic reaction with urticaria.  Upon remand from the Court, the Board remanded the case in September 2011 and September 2012, for further evidentiary development.  The case has now been returned to the Board for further appellate action.

During the pendency of this appeal, by a rating decision in June 2013, the Appeals Management Center granted the claim for service connection for a lung condition.  As this constitutes a grant of the benefit sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In November 2013 the Board sought a medical opinion from the Veterans Health Administration (VHA).  The Board then provided the Veteran with a copy of the opinion and the opportunity to submit additional argument and evidence by correspondence dated in February 2014.  The Veteran subsequently submitted additional argument and waived the right to have the evidence considered by the RO.

The issue of entitlement to service connection for chronic skin rash, to include psoriasis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a bilateral hearing loss disability was not present in service or until many years thereafter and the current hearing loss disability is not related to service. 

2.  The most probative evidence of record shows that the Veteran's tinnitus was not present in service and is not related to service. 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in November 2005 and March 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in the June 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.  In addition, a VHA expert medical opinion was obtained.

The Board also notes that actions requested in the prior remands pertaining to the issues remaining on appeal have been undertaken.  Indeed, available VA medical records were obtained, and the Veteran was asked to identify private providers.  The Veteran was advised of any records that could not be obtained.  Although records from Cleveland VA Medical Center were to be requested, the Veteran advised VA that he had never been treated at that facility.  In addition, attempts were made to obtain Veteran's Navy Reserve treatment records.  In June 2012, the AOJ issued     a Formal Finding of Unavailability concerning the Veteran's Navy Reserves treatment records from June 1985 to June 2002.  The Veteran was notified of this by a letter dated in March 2012 and he was advised to submit any records he may have in his possession.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

With respect to service in the Reserves, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training, (ACDUTRA), or for disability resulting from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Thus, with respect to the Veteran's U.S. Navy Reserve, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while on a specific period of ACDUTRA, or an injury incurred or aggravated while performing a specific period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss and tinnitus as a result of noise exposure as a welder during active service.   

In this case, the medical evidence shows that the Veteran has current bilateral hearing disability as defined by VA regulation.  38 C.F.R. § 3.385.  In addition,    the evidence also shows current tinnitus.  Specifically, the Veteran reported on VA examination in June 2006 that he had bilateral tinnitus.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established. 

Having determined that the Veteran currently has diagnoses of tinnitus and bilateral hearing loss disability for VA purposes, the remaining question before the Board is whether the currently diagnosed tinnitus and hearing loss disabilities are related to his service.  

The Veteran's DD Form 214 indicates that his primary specialty title was "pipefitters" and he received the Combat Action Ribbon.  He has competently reported being exposed to loud noise from welding, grinding and repairing boats.  He has further reported using explosives to help jar the propellers loose from the boats, using concussion grenades to throw at floating debris, and shooting at the water to prevent someone from trying to swim to the boat to do damage.  The Board finds that the Veteran's lay account of having been exposed to military noise is both competent and credible. 

The Board also notes that in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, however, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related to his service, to include in-service noise exposure. 

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  At the June 1969 entrance examination, the Veteran denied having a history of hearing loss and the ears were normal upon clinical evaluation.  Audiological testing during the examination revealed thresholds of -5, -10, -10, -10, and -10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear.  In the left 
ear, thresholds were -5, -10, -5, -10, and -10 decibels at the same frequencies, respectively.  Further, at the time of separation from service, his hearing in both ears was within normal limits.  The whispered voice test during the August 1973 separation examination had a result of 15/15, bilaterally, and the ears were normal upon clinical evaluation.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  The Veteran has not reported that hearing loss or tinnitus arose during service.  Additionally, there is no competent evidence contemporaneous with the Veteran's Navy Reserve service to show that bilateral hearing loss or tinnitus became manifest during a period of ACDUTRA or an injury during INACDUTRA.  

In fact, both disabilities were first noted many years after service.  In this regard,  after service, during an Agent Orange/Persian Gulf examination in March 2005, the Veteran reported having mild hearing loss of the high frequency pitches, but denied having tinnitus.  The statement was made in the context of medical treatment, and was approximately 5 months prior to the time that the Veteran filed a claim for service connection for tinnitus.  He initially endorsed tinnitus on VA examination in June 2006, at which time he stated that he could not recall when his tinnitus had started.  Thus, the evidence does not reflect that hearing loss or tinnitus arose in service.  

As the competent evidence fails to show hearing loss disability or tinnitus in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability and tinnitus are etiologically related to service.  On this question, there is no competent medical evidence that supports the claims.  

The Veteran was provided with a VA audiological examination in June 2006  during which the claims file was reviewed.  The examining audiologist reviewed the Veteran's military history and noted that the Veteran worked while in the service   as a shipfitter.  The examiner stated that no documentation of hearing loss or tinnitus was found in the service treatment records.  The Veteran denied pre-military noise exposure as a student in school.  He said that he had military noise exposure as a welder and he denied using or being issued any hearing protection.  The Veteran did report occupational noise exposure working as a machinist for about 201/2 years.  He stated that he wore hearing protection when it was available on the job.  The Veteran denied recreational noise exposure.  He said that he experienced tinnitus in both ears, which was intermittent and worse at night.  However, the Veteran stated that he was unable to determine when the tinnitus started.  The Veteran denied a history of chronic ear infections, ear surgeries, and significant dizziness.  

Upon physical examination, the diagnosis and summary of audiological test results was normal sloping to moderate sensorineural hearing loss for the right ear.  The left ear indicated normal sloping to moderate sensorineural hearing loss.  The examiner opined that it was less than likely that hearing loss and tinnitus were related to military noise exposure.  The examiner explained that there was no indication of hearing loss or tinnitus found in the service treatment records and the Veteran had occupational noise exposure as a machinist.  With regards to intermittent tinnitus, the Veteran could not recall when it started.  

In November 2013 the Board sought an expert opinion from a VHA specialist as to the nature of the Veteran's hearing loss and tinnitus and their possible relationship to service.  In the December 2013 opinion, following a review of the Veteran's claims file, the reviewing VHA specialist opined that hearing loss and tinnitus, initially documented in 2006, were less likely than not consistent with military noise exposure related to the Veteran's service, to include his service in Vietnam.  The VHA specialist explained that the Veteran's service treatment records contained no evidence of hearing loss or reports of tinnitus.  The VHA specialist noted the Veteran's in-service noise exposure as a welder, as well as post-service noise exposure as a machinist and a welder for over 20 years.  The VHA specialist further noted that the Veteran's Reserve records also showed that the Veteran taught welding and metal cutting at a local high school and the Veteran was a member of the Blacksmith and Welder Association.  He noted that such evidence showed significant post-service occupational noise exposure at hazardous levels which could be damaging to hearing.  

The VHA specialist also explained that noise-induced hearing loss does not continue to degrade hearing acuity over time, unless there is a causative factor to further damage the organ of hearing, the cochlea.  He stated that a person who suffers loss of hearing due to noise exposure during a period in time, will not continue to suffer further degradation of hearing acuity decades later.  The VHA specialist referred to the medical literature in noting that research studies that failed to support a finding that permanent noise-induced hearing loss could develop later in a person's lifetime, long after cessation of that noise exposure.  He also noted that it was well-documented that the Veteran continued to be exposed to hazardous levels of noise as a welder and machinist post-military service.  Moreover, the Veteran reported using hearing protection "when available" post-military service.  The specialist concluded that without evidence of at least some hearing difficulties in service, the hearing loss documented in 2006, could easily be a result of his post-service occupational noise exposure.  He opined that the Veteran's current hearing loss is less likely as not related to military service.  

With regard to tinnitus, the VHA specialist noted that the condition was usually the result of some insult to the auditory system, such as damage to the ear due to noise exposure.  Given the fact that when it was first noted in 2006 and the Veteran reported that he could not recall its onset, the VHA specialist determined that tinnitus could have developed at any time post-service discharge, and the condition was most likely the result of occupational noise exposure.  The specialist opined that the Veteran's tinnitus was less likely than not related to his military service.

The VHA specialist's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided, to include reference to a medical literature.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, the opinion is supported by other medical evidence of record, to include the medical opinion of the VA examiner in June 2006.  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Similarly, while the Veteran is competent to attest to the presence of tinnitus, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus, especially when the onset date is unknown.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Whether the Veteran's tinnitus is service-related requires medical expertise to determine.  Thus, as a lay person the Veteran's opinions on the etiology of his hearing loss disability and tinnitus are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinions rendered by the VHA specialist and the VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion of record to the contrary.  

In summary, the Veteran does not contend and the most probative evidence of record does not show that the Veteran's bilateral hearing loss and tinnitus were present in active service or for many years thereafter, nor is there competent evidence of hearing loss or tinnitus arising during a period of ACDUTRA or an injury occurring during INACDUTRA.  Moreover, the only medical opinions addressing the relationship between service and the claimed conditions are against the claim.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

The Veteran claims that he developed a chronic skin condition during service. 

The Veteran's service treatment records show the Veteran had warts removed, but are negative for any skin rash.  His separation examination from August 1973 revealed normal skin.  After service, a private treatment record in June 1977 showed treatment for seborrheic dermatitis, jock itch and some chronic dermatitis of the gluteus.  The Veteran was subsequently seen intermittently throughout the years for skin complaints.  In October 1994 it was noted that he experienced frequent episodes of tinea cruris.  The doctor noted the Veteran apparently had a poor immune system for these saprophytes.  In September 2003 the Veteran reported having a rash that began several months previously, and was diagnosed with ringworm.  The record also shows diagnoses of asteatotic eczema in March 2004, and seborrhea on the right side of his face in December 2004.  During a March 2005 Agent Orange examination, the Veteran reported that he has had multiple chronic skin lesions that began immediately upon discharge from active duty in 1973.  The diagnosis was psoriasis/seborrheic dermatitis.  In June 2006, the Veteran reported that he had a chronic skin condition that began in 1973 which had been diagnosed as psoriasis.  A VA treatment note in November 2008 recorded daily treatment     for psoriasis with topical medication.  Private treatment records from May 2012 to April 2013 noted ongoing treatment for a skin rash, dermatitis, psoriasis and recurrent warts.  

The Veteran underwent a VA skin diseases examination in February 2013.  The examiner diagnosed psoriasis and indicated that the date of diagnosis was unknown.  The examiner noted that the service treatment record did not document treatment for psoriasis.  The Veteran reported that he developed psoriasis on the left elbow in 1975.  

Although the Veteran was examined by VA in February 2013, the examiner      failed to provide an opinion as to whether any current skin disorder, to include the diagnosed psoriasis, is related to service.  Moreover, subsequent to that examination, the Veteran submitted a private treatment report dated in April 2013 noting multiple skin diagnoses, including verruca vulgaris.  Thus, the Board finds that an additional opinion is necessary.

On remand, relevant ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a skin disorder.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file, to include private treatment records from Drs. Rossiter & DeMay, and Dermatology Associates, as well as VA Medical Center (VAMC) records dated since June 2013.  If any requested records are not available the Veteran should be notified of such.

2.  Send the claims file to a VA dermatologist for review to obtain an opinion concerning the Veteran's claim for service connection for a chronic skin condition.  If the dermatologist finds that a new examination is necessary  to respond to the questions, one should be provided.  Following review of the claims file, to include the April 2013 private treatment report identifying the Veteran's various skin disorders, the dermatologist should respond to the following:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed verruca vulgaris is a maturation or continuation of the verruca vulgaris treated in service, or is otherwise etiologically related to service to include Agent Orange exposure.  Please explain why or why not.
b. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any other current skin disorder is related to service, to include the verruca vulgaris treated in service and the Veteran's exposure to Agent Orange.  Please explain why or why not, to include addressing the Veteran's report of experiencing a skin rash shortly following discharge from service and the record of treatment in 1977 for various skin disabilities.   

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


